Title: From Thomas Jefferson to Ezra Stiles, 24 December 1786
From: Jefferson, Thomas
To: Stiles, Ezra



Sir
Paris Dec. 24. 1786

I feel myself very much honored by the degree which has been conferred on me by the Senatus Academicus of Yale college, and I beg leave through you, Sir, to express to them how sensible I am of this honor, and that it is to their and your indulgence, and not to any merit of my own that I am indebted for it.
The commotions which have taken place in America, as far as they are yet known to me, offer nothing threatening. They are a proof that the people have liberty enough, and I would not wish them less than they have. If the happiness of the mass of the people can be secured at the expence of a little tempest now and then, or even of a little blood, it will be a precious purchase. Malo libertatum periculosam quam quietam servitutem. Let common sense and common honesty have fair play and they will soon set things to rights.
The bickerings between Russia and the Porte are quieted for the moment. The coolness between the Kings of Spain and Naples will remain, but will have no other consequence than that of the former withdrawing from interference with the affairs of the latter. The present King of Prussia pushes the interests of the Stadholder more zealously than his uncle did. There have been fears that he might throw himself into the Austrian scale, which would greatly derange the European balance. This country is firm in support of the patriotic party in the United Netherlands.
We have made an advantageous treaty with Marocco, but with Algiers nothing is done. From what I learn of the temper of my countrymen and their tenaciousness of their money, it will be more easy to raise ships and men to fight these pirates into reason, than money to bribe them. I wish that something could be done in some form or another to open the Mediterranean to us. You will have seen that France is endeavoring to relieve and encourage our commerce with her.
The arts and sciences offering nothing new at this moment worth communicating to you I shall only add assurances of the respect and esteem with which I have the honor to be Dear Sir your most obedt. & most humble servt.,

Th: Jefferson

